Citation Nr: 1644410	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  09-30 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Douglas T. Hawkins, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 2003 to November 2003 and from December 2004 to February 2006.  He also had service in the National Guard with periods of active duty for training (ACDUTRA) and inactive duty training (IDT).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for a psychiatric disorder. 

In October 2010, the Veteran and his mother testified before a now retired Veterans Law Judge (VLJ) at a Board hearing.  A transcript of the hearing has been associated with the claims file.

This matter was before the Board in March 2011, May 2012, and February 2013, on which occasions it was remanded for further evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2013 remand, the Board noted that in March 2012, the Veteran was notified that the VLJ who conducted the October 2010 hearing was no longer employed by the Board and asked if he wished to have another hearing.  Thereafter, the appellant requested a videoconference hearing.  In the February 2013 remand directives, the Board instructed the RO to schedule the Veteran for a Board videoconference hearing.

To date, the Board notes that action has not been taken to schedule the hearing.  See April 2016 Correspondence.  Further, the Board has reviewed the Veteran's electronic claims file in detail and finds that he has not withdrawn his hearing request at this time.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran to clarify whether he desires a videoconference or Travel Board hearing.  Thereafter, schedule the Veteran for such hearing.  He should be afforded, at his latest address, appropriate notice of the time, date, and location of this hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




